SMITH, Justice
(concurring specially).
As the main opinion notes, until today this Court had not decided the precise question at issue in this case. For the 25 years I served as a juvenile judge, I operated under the assumption that the termination of a parent’s rights automatically terminated the parent’s obligation to pay child support. However, the main opinion, which I believe correctly construes the relevant statutes, plainly dispels that assumption.
Nonetheless, I think it would have been prudent for the Court to have invited the Department of Human Resources (“DHR”) and perhaps other entities to provide additional briefing as amici curiae. DHR in particular, which is now faced with deciding the appropriate course of action for those children in its custody who have not yet been adopted but as to whom parental rights have been terminated, may seek legislative recourse.
COBB, C.J., concurs.